Citation Nr: 0523841	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
thromboembolic event that resulted in amputation of four 
fingers of the left hand.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident, to include visual deficits and 
memory loss.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a 
thromboembolic event that resulted in amputation of four 
fingers of the left hand.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a 
cerebrovascular accident, to include visual deficits and 
memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1981.

The matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the residuals of 
a cerebrovascular accident including amputation of four 
fingers of the left hand, visual deficits, and memory loss.  
This appeal also stems from a July 1999 rating decision that 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for amputation of four fingers of the left 
hand, visual deficits, and memory loss.  

The Board most recently remanded to the RO via the Appeals 
Management Center (AMC) in May 2004 for the purpose of 
obtaining additional evidence.  In February 2005, the matter 
was returned to the Board for final appellate consideration.

This appeal initially included claims for service connection 
for hypertension and a seizure disorder.  The Board rendered 
a final decision on those issues in May 2004.  As such, the 
issues of entitlement to service connection for hypertension 
and a seizure disorder are no longer on appeal.

A personal hearing was conducted between the veteran and a 
veterans law judge in September 2000.  The veteran was 
advised in a May 17, 2005, letter that he was entitled to an 
additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the September 2000 hearing.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2004).  He was told that he had 30 days from the date of the 
letter to respond, and that, if no response was received, the 
Board would assume that he did not want an additional 
hearing.  To date, there has been no response.  A transcript 
of the September 2000 hearing remains associated with the 
claims file.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against the finding 
that the residuals of a thromboembolic event, to include 
amputation of four fingers of the left hand, or the residuals 
of a cerebrovascular accident, to include visual deficits and 
memory loss, are etiologically related to the veteran's 
active military service.

3.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability 
(amputation of four fingers of the left hand, visual 
deficits, and memory loss) caused by VA medical treatment, to 
include the administration of medications.


CONCLUSIONS OF LAW

1.  The residuals of a thromboembolic event that resulted in 
amputation of four fingers of the left hand were not incurred 
or aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).



2.  The residuals of a cerebrovascular accident, to include 
visual deficits and memory loss, were not incurred or 
aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for residuals of a thromboembolic event that 
resulted in amputation of four fingers of the left hand have 
not been met.  38 U.S.C.A. § 1151, 5107(b) (West 2002); 69 
Fed. Reg. 46,426-435 (Aug. 3, 2004) (to be codified at 38 
C.F.R. §3.358).

4.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for residuals of a cerebrovascular accident, 
to include visual deficits and memory loss, have not been 
met.  38 U.S.C.A. § 1151, 5107(b) (West 2002); 69 Fed. Reg. 
46,426-435 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§3.358).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in September 2001 and June 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims on appeal, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  The RO informed the 
veteran of the type(s) of evidence necessary to grant his 
claims on appeal.  In its June 2004 letter, the RO 
specifically advised the veteran to submit any additional 
evidence or information that would support his claims.  The 
September 2001 and June 2004 letters therefore provided 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The April 1998 rating decision, July 1999 rating decision, 
August 1999 Statement of the Case (SOC), February 2003 SOC, 
and Supplemental Statements of the Case (SSOCs) dated in 
February 2003 and December 2004 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection and compensation under 
38 U.S.C.A. § 1151.  The February 2003 SOC and SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are on file.  VA records and reports 
have been obtained.  The RO also obtained records from the 
Social Security Administration (SSA).  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  Examinations for 
VA purposes were conducted in October 1997, January 1999, 
February 1999, and July 2004.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Indeed, the Board notes that the veteran has not 
claimed that VA has failed to comply with the notice or duty 
to assist requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until 2001 and 2004, which was well after the time when his 
claims were initially adjudicated.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
and 2004 was not given prior to the first adjudication of the 
claim (April 1998 and July 1999), the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R.  § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a December 2004 SSOC 
was provided to the veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service connection

The veteran contends that service connection is warranted for 
the residuals of a cerebrovascular accident and a 
thromboembolic event that occurred in December 1996.  He 
states that both the cerebrovascular accident and 
thromboembolic event were causually related to a seizure that 
occurred during his active service.  Specifically, he 
maintains that the in-service seizure was etiologically 
related to the endocarditis infection that caused his 
cerebrovascular accident and thromboembolic event.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease or endocarditis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a cerebrovascular 
accident or thromboembolic event.  In October 1980, the 
veteran was brought in with a history of having convulsions 
and swallowing of the tongue.  He was incoherent, confused, 
and hyper.  No neurological or vascular deficits were 
recorded.  Following physical examination, the assessment was 
febrile convulsion versus foreign substance versus urinary 
tract infection.  Subsequent follow-up records note that the 
veteran complained of left-sided chest pain.  He had no other 
complaints.  The costal area was tender.  He was variously 
diagnosed as having muscle strain, chest pain, and costal 
condition.  There were no findings pertaining to 
endocarditis.  

The veteran was afforded a VA examination in April 1982.  His 
heart rate was 74 with normal sinus rhythm and no murmurs.  
There was also no evidence of cardiac enlargement, clicks, or 
friction rubs.  The heart tones were of good quality.  The 
condition of the peripheral vascular vessels was good.  
Pulses were plus two and no bruits were heard.  

The veteran was admitted to the Decatur VA Medical Center 
(VAMC) in December 1996 for complaints of acute left hand 
pain.  He was noted to tachycardic with a murmur.  The 
initial impression was systemic embolus and probable 
bacterial endocarditis.  The veteran gave a recent history of 
a flu-like illness.  He underwent an embolectomy of the left 
radial and ulnar arteries.  However, due to necrosis of the 
fingers of the left hand, the veteran underwent an amputation 
of the fingers in January 1997.  A CT scan of the head 
performed shortly thereafter showed a right occipital 
parietal infarct.  The veteran was ultimately discharged from 
the hospital in February 1997.  The discharge diagnoses 
included infective endocarditis, multiple systemic emboli, 
status post right occipital cardiovascular accident, and 
status post amputation of several left digits.  Subsequent VA 
treatment records show that the residuals of the veteran's 
cerebrovascular accident include visual defects and memory 
loss.  None of the records contained any findings that 
related the endocarditis, emboli, or cerebrovascular accident 
to the veteran's active service.

On review of the foregoing, the Board holds that evidence of 
record is against a finding that the veteran suffered a 
cerebrovascular accident or embolic event in service or 
within one year of his service discharge.  The veteran does 
not contend otherwise.  Rather, as noted above, the veteran 
argues that the endocarditis, emboli, and/or cerebrovascular 
accident were etiologically related to convulsive event that 
he experienced in service.

The evidence weighing in favor of the veteran's claim for 
service connection consists of an October 1997 VA 
neurological examination report.  In that report, the 
examiner discussed the veteran's history of having a seizure 
in October 1980.  The symptoms of the seizure were 
referenced.  He also noted that the veteran did not have any 
more problems with seizures until January 1997.  The examiner 
provided a detailed history of the problems the veteran 
experienced at that time.  He stated that the residuals of 
the veteran's cerebrovascular accident, along with the 
surgical procedures to evacuate the clot and amputate the 
fingers, had been attributed to infective endocarditis, 
possibly involving the aortic valve.  In this regard, the 
examiner opined that the initial seizure episode in service 
was "probably related to the endocarditis."  However, he 
noted that his opinion was "purely conjecture," but that it 
seemed to fit the history of embolic phenomena.

As the report of the October 1997 examination was based on 
"conjecture," the RO obtained two additional VA opinions in 
July 2004.  Having reviewed the entire claims file, a VA 
neurological examiner opined that it was "less likely as 
not" (less than a 50 percent probability) that the residuals 
of the 1997 thromboembolic event were related to the 
veteran's active service.  The examiner stated the October 
1980 seizure was "almost certainly not related to the 
endocarditis."  He stated that endocarditis lasting 15 years 
was "not plausible since it would be fatal long before 
that" and there were explanations of the 1980 seizure that 
were far more likely than an embolic event, especially given 
the absence of neurological deficits following the seizure.  


Similar findings were made in a July 2004 VA cardiology 
examination report.  The examiner also found that is was 
"less likely as not" that the residuals of the 
thromboembolic event were related to the veteran's military 
service.  He stated the veteran's October 1980 seizure was 
not related to the episode of endocarditis, which occurred 16 
years later.  He said there were other explanations of the 
1980 seizure such as a febrile seizure.  The veteran was 
again noted to have had no neurologic or vascular deficits 
following the event.  With regard to the veteran's 
cerebrovascular accident, the examiner stated that it was 
most likely related to the embolic event in late 1996 than 
from his endocarditis.

The opinion contained in October 1997 examination report was 
in the words of the examiner based on conjecture.  Such an 
opinion has limited probative value.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992) (the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection).  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  Rather relying 
on such "conjecture," the Board prefers to rely on the 
opinions rendered in July 2004, which were quite definitive.  
These opinions also included a rational explanation for the 
findings.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown , 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the 
opinions rendered in the July 2004 VA examination reports are 
clearly more probative than the conjectural finding made in 
the October 1997 examination report.  Given the particular 
circumstances of this claim, service connection for the 
residuals of a thromboembolic event, to include amputation of 
four fingers of the left hand, or the residuals of a 
cerebrovascular accident, to include visual deficits and 
memory loss, is not warranted.

Compensation under 38 U.S.C.A. § 1151

The veteran contends that the endocarditis that led to 
thromboembolic event and cerebrovascular accident (and the 
residuals related to those events) was the result of VA 
treatment.  Specifically, he maintains that he was treated 
for upper respiratory symptoms with Bactrim in December 1996, 
and that an allergic reaction to Bactrim caused and/or 
contributed to the amputations of his fingers and his 
development of visual and memory impairment.  He also 
intimates that the inpatient care provided to him between 
December 1996 and January 1997 resulted in these problems.  
The veteran further argues that he was given a cough 
medication containing "PPA."  He says medical research has 
linked thrombosis and cerebrovascular accidents to 
individuals with hypertension who were given PPA.  

At the outset, the Board notes that the veteran's 
representative argues that the "old" law pertaining to 
claims under 38 U.S.C.A. § 1151 should be applied.  He 
asserts that his claim was received prior to October 1, 1997, 
which was the date when the new law went into effect.  The 
Board does not agree.  The first correspondence referring to 
38 U.S.C.A. § 1151 was not received until December 1997.  
Although a claim for amputation of the fingers, memory loss, 
and visual deficits was received in September 1997, the claim 
made no reference to 38 U.S.C.A. § 1151.  The claim also 
contained no argument that could be interpreted as a claim 
for compensation under 38 U.S.C.A. § 1151 (i.e., argument 
that the referenced disabilities were due to VA treatment).  
Rather, the September 1997 claim included contentions that 
the referenced disabilities were residuals of a blood clot 
and stroke that were caused by hypertension.  In sum, the 
Board finds that the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 was not received until 
December 1997.


Under the applicable 38 U.S.C.A.  § 1151, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.

The regulations now provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized. 38 C.F.R. § 
3.358(b)(1),(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 
3.358(c)(1),(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

As discussed above, the records from the Decatur VAMC 
document the veteran's initial hospitalization in December 
1996, the various complications he experienced, and that he 
was eventually discharged with the diagnoses of infective 
endocarditis, multiple systemic emboli, status post right 
occipital cardiovascular accident, and status post amputation 
of several left digits.  This evidence includes the records 
pertaining to the treatment the veteran received prior, 
during, and after his hospitalization.  Notably, a January 
1997 discharge summary documents that the veteran was seen in 
early December 1996 for complaints of a viral syndrome or 
bronchitis, and that he was treated with Bactrim.  Subsequent 
treatment records reflect evaluations for complaints of the 
residuals of the veteran's cerebrovascular accident, to 
include visual defects and memory loss.  None of the records, 
however, contain any findings that relate the endocarditis, 
embolic event, or cerebrovascular accident or the residuals 
related thereto (finger amputation, visual deficits, and 
memory deficits) with his VA treatment in 1996 and 1997, to 
include taking Bactrim.

In July 2004, the veteran's claims file was reviewed by a VA 
cardiologist and neurologist.  The VA neurologist opined that 
it was less likely than not that the prescribing Bactrim to 
the veteran in December 1996 or his VA treatment from 
December 27, 1996, to January 29, 1997, caused additional 
disease or injury or aggravation of a disease or injury that 
caused or contributed to visual or memory impairment or 
amputation of the fingers.  The examiner stated that there 
was no record of an adverse reaction to Bactrim at that time.  
He further noted that embolic phenomena and intracranial 
hemorrhage were not known results of a reaction to sulfa 
(Bactrim).  The examiner added that the veteran's treatment 
appeared to be entirely appropriate and unlikely to cause the 
problems described by the veteran.  

The report from the VA cardiologist contained similar 
findings.  He also found that it was less likely than not the 
prescribing Bactrim to the veteran in December 1996 or his VA 
treatment from December 27, 1996, to January 29, 1997, caused 
additional disease or injury or aggravation of a disease or 
injury that caused or contributed to visual or memory 
impairment or amputation of the fingers.  He also stated that 
there was no record of adverse reaction to Bactrim at the 
time he was treated, and that thromboembolic phenomena and 
intracranial hemorrhage were not known adverse reactions to 
Bactrim.

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The July 2004 VA neurology and cardiology examinations 
indicated that the finger amputations and visual and memory 
deficits (residuals of a thromboembolic event and 
cerebrovascular accident) were not related to the treatment 
he received through VA.  Both examiners that there was no 
evidence that the veteran had had a negative reaction to 
being prescribed Bactrim.  They further noted that there was 
no clinical evidence that the thromboembolic phenomena and/or 
intracranial hemorrhage were an adverse reaction to Bactrim.  
Finally, having reviewed the entire claims folder, the VA 
neurologist stated that the veteran's treatment through VA 
from December 27, 1996, to January 29, 1997, was entirely 
appropriate.  There is no medical opinion to rebut these 
conclusions.  The Board therefore finds that the medical 
evidence fails to demonstrate that the veteran's current 
problem with finger amputations and visual and memory 
deficits (residuals of a thromboembolic event and 
cerebrovascular accident) is the result of VA treatment, to 
include the administration of Bactrim.  In other words, there 
is insufficient medical evidence of currently identifiable 
additional disability related to the veteran's VA treatment.  
The question of whether the proximate cause of the disability 
was due to VA carelessness, negligence, lack of proper skill, 
or error in judgment is therefore moot.

The Board has considered the veteran's assertions that VA was 
at fault in prescribing him medications that either caused or 
aggravated his endocarditis, thromboembolic event, or 
cerebrovascular accident or that caused or contributed to the 
amputations and/or visual and memory deficits.  However, as 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Further, as noted 
above, the Board has obtained medical opinions that refute 
the veteran's assertion.

The veteran also argues that the thromboembolic event and 
cerebrovascular accident, which ultimately resulted in finger 
amputations and visual and memory deficits, may have been 
caused an interdiction between his hypertension and cough 
syrup given to him by VA.  The veteran claims that he was 
given a medication containing PPA, and that, according his 
research, medications containing PPA may result in thrombosis 
or a cerebrovascular accident.  He said he researched the 
issue at the VAMC.  However, neither the veteran nor his 
representative submitted this evidence.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what the medical 
treatise actually stated and the veteran's 
account/interpretation, as a layperson, of what it said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the claims.  The claims on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims for service connection and 
compensation under 38 U.S.C.A. § 1151, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a 
thromboembolic event that resulted in amputation of four 
fingers of the left hand is denied.

Entitlement to service connection for residuals of a 
cerebrovascular accident, to include visual deficits and 
memory loss is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a 
thromboembolic event that resulted in amputation of four 
fingers of the left hand is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a 
cerebrovascular accident, to include visual deficits and 
memory loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


